Las Vegas, chada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\DOO\]O’\U\-LL)JN»-

NNN[\.)I\)[\)[\)I\)[\)»-I»-I»-\)-\>-‘»-‘»-\»_av_\»-
OO\lO\Lh-l>b~)[\)*-‘O\OOO\IO\'JI-PW[\)*-‘O

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 1 of 15

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law F irm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys for Howard Misle

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-15705-1eb
H()WARD MISLE, Chapter 11 (Involuntary)
Alleged Debtor_ MOTION FOR DISMISSAL OF
INVOLUNTARY CASE

Hearing Date: December 17, 2018
Hearing Time: 1:30 p.m.

 

 

Howard Misle (the “Alleged Debtor”), by and through his counsel, Schwartzer &
McPherson Law Firm, requests entry of an order for dismissal of this involuntary Chapter 7 case
on the grounds that the Alleged Debtor’s current income comes from management of a marijuana
business and such assets cannot be administered by a Chapter 7 Panel Trustee or the Bankruptcy
Court .

I. JURISDICTION

The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is
a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409.

II. CASE BACKGROUND

 

1. On September 24, 2018, 5 alleged creditors of the Alleged Debtor, filed an l
involuntary petition under Chapter 7 the Bankruptcy Code against the Alleged Debtor in Las
Vegas, Nevada, thereby commencing bankruptcy case number 18-15705-1eb. On October 18,
2018, an Amended Summons Was issued.

2. As of the date of this Motion, the Petition and Summons have not been served on

Page l of 5

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulcvard, Suite 1
Tcl: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW7 FIRM

\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 2 of 15

the Alleged Debtor.

3. The Alleged Debtor is employed by the manager of a Nevada licensed marijuana
production facility located in Pahrump, Nevada. Since the beginning of this year, his only source
of income has come from such management services to a marijuana business.

4. The Alleged Debtor is the manager of several entities which are engaged in the
Nevada licensed marijuana business. In addition, the Alleged Debtor is the manager of entities
which are engaged in other businesses.

5. Pursuant to the rules enunciated by the Office for U.S. Trustees, Chapter 7 Trustees
may not administer marijuana business or assets derived from marijuana businesses and such cases
should be dismissed

III. MEMORANDUM OF LAW

Bankruptcy Code §707(a) provides “The court may dismiss a case under this chapter only

after notice and a hearing and only for cause. . .”

1. Dismissal for “cause” under § 707(a)

A bankruptcy court may dismiss a chapter 7 case if the movant establishes
“cause,” which includes such conduct as (1) unreasonable delay in prosecuting the
case, (2) failure to pay statutory fees and charges, or (3) failure to file financial
disclosures § 707(a)(1)-(3). Section 707(a) does not define “cause,” but the Ninth
Circuit has recognized that “cause” for dismissal is not limited to the three
examples in the statute. Neary v. Paa'illa (In re Padilla), 222 F.3d 1184, 1191 (9th
Cir.2000).

In re Franco, 2016 WL 3227154, at *3 (B.A.P. 9th Cir. June 2, 2016).

Dismissal of Marijuana Related Bankruptcy Case
The Offlce for United States Trustees (“UST”) prohibits marijuana businesses and the
proceeds from marijuana businesses from being administered in bankruptcy cases.

It is the policy of the United States Trustee Prograrn that United States Trustees
shall move to dismiss or object in all cases involving marijuana assets on grounds
that such assets may not be administered under the Bankruptcy Code even if
trustees or other parties object on the same or different grounds.

See letter dated from C1ifford White, Director, dated April 26, 2017, a copy of which is

attached as Exhibit “A”. This position was reiterated in December by the UST in a memo

Page 2 of 5

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suitc 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & McPHERsoN LAW FIRM

U\-I>L»J[\)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 3 of 15

entitled “Why Marijuana Assets May Not Be Administered in Bankruptcy”, a copy of
which is attached as Exhibit “B”. The memo states:

The USTP’s response to marijuana~related bankruptcy filings is guided by
two straightforward and uncontroversial principles. First, the bankruptcy system
may not be used as an instrument in the ongoing commission of a crime and
reorganization plans that permit or require continued illegal activity may not be
confirmed Second, bankruptcy trustees and other estate fiduciaries should not be
required to administer assets if doing so would cause them to violate federal
criminal law.

The USTP’s policy of seeking dismissal of marijuana bankruptcy cases that
cannot lawfully be administered is not a new one, but rather it is a policy that has
been applied consistently over two presidential administrations and under three
Attorneys General. Nor are these concerns unique to marijuana. These same
principles would also guide the USTP’s response in a case involving any other type
of ongoing criminal conduct or administration of illegal property.

Courts dismiss bankruptcy cases to the extent estate assets are used for or generated by the
operation of a federally prohibited marijuana business. Arenas v. U.S. Tr. (In re Arenas), 535 B.R.
845, 852 (10th Cir. BAP 2015); In re Medpoint Mgmt., LLC, 528 B.R. 178, 184-85 (Bankr. D.
Ariz. 2015), yacated in part, Medpoint Mgmt., LLC v. Jensen (In re Mea'point Mgmt., LLC), BAP
No. AZ-15-1130-KuJaJu, 2016 WL 3251581 (9th Cir. BAP Jun. 3, 2016);1n re Johnson, 532
B.R. 53, 56-57 (Bankr. W.D. Mich. 2015); In re Rem‘~Rite Super Kegs W., Ltd., 484 B.R. 799,
810 (Bankr. D. Colo. 2012).

A recent analysis of these cases was made by the Bankruptcy Court in Florida as follows:

In In re Rent_Rite Super Kegs W. Ltd., 484 B.R. 799, 809 (Bankr. D. Colo.
2012), the court ruled it would dismiss or convert the debtor's chapter 11 case
because the debtor derived 25% of its revenues from leasing space to a tenant who
was engaged in growing marijuana in a business legal under state law, but which
business did not have DEA approval. The court noted that even if there were no
good faith requirement in section 1129, the court could not confirm a plan that
relied on income derived from a criminal activity.

In In re Jerry L. Johnson, 532 B.R. 53 (Bankr. W.D. Mich. 2015) the U.S.
Trustee filed a motion to dismiss the chapter 13 case of a debtor whose income was
derived partially from the cultivation and sale of marijuana to three patients to
whom he also provided caregiver services. The debtor, who Was licensed to grow
and sell marijuana under state law grew the marijuana in his home. The debtor also
had social security income which income he testified was the source of his chapter
13 payments to the chapter 13 trustee. The court held that, notwithstanding that the

Page 3 of 5

 

 

Las Vegas, Nevada 89146-5308
Tcl: (702) 228-7590 - Fax: (702) 892-0122

2850 South ]ones Boulevard, Suitc 1

SCHWARTZER & MCPHERSON LAW FIRM

\lO\Lll-|>~b->l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 4 of 15

debtor's payments were from an “untainted” source, the debtor's continuing
operation of a marijuana business, even if the income Were segregated, would
require the court, the trustee, and even the debtor (who under chapter 13 retains
property of the estate)19 to violate federal law, which they could not. Because the
debtor had legitimate reasons to be in bankruptcy, the court said rather than dismiss
the case the debtor could stop operating the marijuana business; otherwise, the case
would have to be dismissed

In In re Arenas, 535 B.R. 845 (10th Cir. BAP 2015), a chapter 7 case was
filed by a state-licensed marijuana grower and his wife, whose income also
included lease income from a state licensed marijuana dispensary. The U.S. Trustee
filed a motion to dismiss the case on the basis that the chapter 7 trustee could not
administer the assets_it would be a violation of federal law to which the trustee is
subject. In response the debtors filed a motion to convert the case to a case under
chapter 13 which motion the bankruptcy court denied. The bankruptcy court ruled
that because the debtors' plan would have been funded from an activity illegal
under Federal law_the growing and dispensing of medical marijuana_it Was not a
plan “proposed in good faith and not by any means forbidden by law” a
confirmation requirement under 11 U.S.C. § 1325(a)(3). Since the debtors could
not confirm a plan without the marijuana income, the debtors could not qualify to
be debtors in a chapter 13 case. The court was also concerned because confirming
the plan would require the Chapter 13 Trustee to violate federal criminal law to
administer the plan payments. The bankruptcy court then granted the U.S. Trustee's
motion to dismiss. The B.A.P. affirmed both the bankruptcy court's decision to
deny the debtors' motion to convert their case to chapter 13 and to grant the U.S.
Trustee's motion to dismiss. Ia'. at 855. See also In re McGinnis, 453 B.R. 770
(Bankr. D. Or. 2011) (holding that a chapter 13 plan was unconfirmable because it
relied on a future change to Oregon medical marijuana law and it violated federal
law).

Even if the Debtor was otherwise of “pure mind and heart” When this case
was filed, the very fact that the Amended Plan is based on income derived from the
sale of marijuana can be deemed “bad faith”. In Arenas the B.A.P. affirmed the
bankruptcy court's finding that, notwithstanding that the debtors appeared “to be
sincere and credible” and “their motives in seeking bankruptcy relief were not
improper”, nonetheless, “[i]t is objectively unreasonable for them to seek Chapter
13 relief whether their intentions are kindly or not” and, therefore, the B.A.P.
upheld the bankruptcy court's finding of bad faith. 535 B.R. at 852-53. Accord In
re Jerry L. Johnson, 532 B.R. at 53.

Arm Ventures, LLC, 564 B.R. 77, 84-85 (Bankr. S.D. Fla. 2017) (footnotes omitted).

In re Medpoint Mgt., LLC, 528 B.R. 178 (Bankr. D. Ariz. 2015), reversed in part on other

issues, 2016 WL 3251581 (9th Cir. BAP 2016), the involuntary petition against a company
involved in the (legal under state law) medical marijuana business, was dismissed because the

alleged debtor Was engaged in activity illegal under federal law. The holding-the cultivation and

Page 4 of 5

 

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

2850 South jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

J>bJN

\OOO\IO\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 5 of 15

sale of marijuana is illegal under federal law and therefore the federal bankruptcy law and the
federal courts are not available to any person engaged in that business.

The Court will not enter an order for relief which would then result in the appointed
chapter 7 trustee necessarily violating federal law (the CSA) in carrying out his or
her duties under the Code. The dual risks of forfeiture of Medpoint's assets and a
trustee's inevitable violation of the CSA in administration of a Medpoint chapter 7
estate constitute cause for this Court to dismiss Petitioning Creditors' involuntary
Petition under section 707(a). The Court grants Medpoint's Motion.

In re Medpoint Mgmt., LLC, 528 B.R. 178, 186 (Bankr. D. Ariz. 2015), reversed in part on other
issues, 2016 WL 3251581 (B.A.P. 9th Cir. June 3, 2016),

This is not a case of a 90 year old debtor who lives in a nursing home who leases a small
portion of a strip mall to a marijuana dispensary such as in In re Olson, 2018 WL 989263, at *6
(B.A.P. 9th Cir. Feb. 5, 2018), Where there might be a question whether marijuana assets Were
knowingly received or if the voluntary debtor was acting in good faith. This is a case in which the
Alleged Debtor’s income comes from the operation of a Nevada licensed marijuana business.

CONCLUSION

Based upon the foregoing, the Trustee requests that the Court enter an order dismissing this
involuntary bankruptcy case.

A proposed form of Order is attached to this Motion as Exhibit “C.”

Dated: November 13, 2018.

/s/Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.
Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Tel: (702) 228-7590

Attorneys for Howard Misle

Page 5 of 5

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 6 of 15

EXHIBIT “A”

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 7 of 15

U.S. Department of Justice

Executive Oftice for United States Trustees

 

 

UMce of llie Direc‘!o/' |~l'ashinglan. DC 20530
April 26, 2017

Dear Chapter 7 and Chapter 13 Trustees:

Your role in administering bankruptcy estates is indispensable to the effective and lawful
functioning of the entire bankruptcy system. I know that in the past few years, the United States
Trustees have reached out to you to ensure that we are informed about all cases assigned to you
that involve marijuana assets, which are proscribed under federal law and may not be administered

under the Bankruptcy Code.l This directive pertains even in cases in which such assets are not
illegal under state law.

ln recent months, we have noticed an increase in the number of bankruptcy cases involving
marijuana assets. This is to reiterate and emphasize the importance of prompt notification to your
United States Trustee whenever you uncover a marijuana asset in a case assigned to you. Our
goal is to ensure that trustees are not placed in the untenable position of violating federal law by
liquidating, receiving proceeds from, or in any way administering marijuana assets. In some
cases, trustees move to dismiss or object to a chapter 13 plan continuation on grounds unrelated to
the controlled substance You should continue to file any motions or objections you deem
appropriate lt is the policy of the United States Trustee Program that United States Trustees shall
move to dismiss or object in all cases involving marijuana assets on grounds that such assets may
not be administered under the Bankruptcy Code even if trustees or other parties object on the same
or different grounds.

I appreciate your continued and heightened attention to our directive for prompt
notification of all cases involving marijuana assets. l am grateful for all the work you do every
day to uphold the integrity of the bankruptcy system and to satisfy the highest fiduciary standards.
Your accomplishments, while not always heralded, are much appreciated

Sincerely yours,
w \BM
Clifford J. White Ill

Director

cc: Deputy Director/General Counsel
United States Trustees
Assistant United States Trustees

 

‘ Cases involving marijuana assets include cases in which the marijuana assets would leave the
estate through exemption or abandonment

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 8 of 15

EXHIBIT “B”

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 9 of 15

Why Marijuana Assets May Not Be Administered in Bankruptcy

Written by.'
Cliyj‘ord J. White 111
Direcz‘or, Executive Ojj‘ice for U.S. Trustees
Washington, DC

John Sheahan
Trial Attorney, Executive O/j‘ice for U.S. Trustees
Washington, DC

Marijuana continues to be regulated by Congress as a dangerous drug, and as
the Supreme Court has recognized, the federal prohibition of marijuana takes
precedence over state laws to the contrary.l The primacy of federal law over state
law is hardly a novel proposition and has been the rule since the ratification of the
Constitution. Thus, whenever a marijuana business files for bankruptcy relief, a
threshold question is whether the debtor can be granted relief consistent with the
Bankruptcy Code and other federal law. If the answer to that question is no, the
United States Trustee Program (USTP), in its role as the watchdog of the
bankruptcy system, will move to dismiss.

Illegal enterprises simply do not come through the doors of the bankruptcy
courthouse seeking help to further their criminal activities. To obtain bankruptcy
relief, some may try to hide the nature of their business or income, but bankruptcy
courts require full financial disclosure and are not a hospitable forum for
continuing a fraudulent or criminal scheme.

Marijuana businesses are a unique and unprecedented exception to this rule
because they often involve companies that openly propose to continue their illegal
activity during and after the bankruptcy. Those cases present a challenge to the
bankruptcy system because they generally involve assets that are illegal even to
possess. In contrast to other types of cases involving illegal businesses, in which
the criminal activity has already terminated and the principal concern of the
bankruptcy court is to resolve competing claims by victims for compensation, a
marijuana bankruptcy case may involve a company that not only is continuing in
its business, but is even seeking the affirmative assistance of the bankruptcy court

 

1 Controlled Substances Act, 21 U.S.C. §§ 801 et seq. (the “CSA”); Gon:ales v. Raich, 545 U.S. 1, 12 (2005).

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 10 of 15

in order to reorganize its balance sheet and thereby facilitate its violations of the
law going forward

The USTP’s response to marijuana-related bankruptcy filings is guided by
two straightforward and uncontroversial principles First, the bankruptcy system
may not be used as an instrument in the ongoing commission of a crime and
reorganization plans that permit or require continued illegal activity may not be
confirmed Second, bankruptcy trustees and other estate fiduciaries should not be
required to administer assets if doing so would cause them to violate federal
criminal law.

The USTP’s policy of seeking dismissal of marijuana bankruptcy cases that
cannot lawfully be administered is not a new one, but rather it is a policy that has
been applied consistently over two presidential administrations and under three
Attomeys General. Nor are these concerns unique to marijuana These same
principles would also guide the USTP’s response in a case involving any other type
of ongoing criminal conduct or administration of illegal property.

Although a recent ABI Joumal article2 takes the USTP to task for its
marijuana enforcement efforts it is noteworthy that the author fully agrees with the
USTP’s position as to the first of the two principles described above and appears to
agree to a significant extent with the second As the author concedes, “it hardly
needs explanation that a bankruptcy court should not supervise an ongoing
criminal enterprise regardless of its status under state law.”3 As to the second
principle, “[i]t would obviously violate federal law for the trustee to sell
marijuana.”4

Given these concessions the author’s disagreement with the USTP’s
position Would appear to be limited to a fairly narrow range of cases - those where
administration of the estate would not require the trustee to sell marijuana (but
would require the trustee to administer other marijuana-derived property), or where
the debtor is a “downstream” participant in a marijuana business, such as a lessor
of a building used for a marijuana dispensary.5

Yet under the CSA, there is no distinction between the seller or the grower
of marijuana and the supposedly more “downstream” participants whom the article
proposes to protect: all are in violation of federal criminal law. In particular,

 

2 Steven J. Boyajian, “Just Say No to Drugs? Creditors Not Getting a Fair Shake When Marijuana-Related Cases
Are Dismissed,” ABI Journa/, September 2017, at 24.

3 ld. at 25.

4 ld.

5 [d. at 74.

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 11 of 15

section 856 of the CSA specifically prohibits knowingly renting, managing, or
using property “for the purpose of manufacturing, distributing, or using any
controlled substance;” section 863 of the CSA makes it a crime to sell or offer for
sale any drug paraphernalia _ which is defined to include, among other things,
“equipment, product, or material of any kind which is primarily intended or
designed for use” in manufacturing a controlled substance; and section 855
provides for a fine against a person “who derives profits or proceeds from an
offense [of the CSA].”6 Thus, not only would a trustee who offers marijuana for
sale violate the law but so, too, Would a trustee who liquidated the fertilizer or
equipment used to grow marijuana, who collected rent from a marijuana business
tenant, or who sought to collect the profits of a marijuana investment.

Although cases involving illicit proceeds of Ponzi schemes and other
criminal activities _ seen in such notorious cases as Enron, Dreier LLP, and
Madoff- are administered in bankruptcy, they deal with the aftermath of fraud,
usually after individual wrongdoers had been removed from the business Such
cases are wholly inapposite analogies to a marijuana case where the illegal activity
is still continuing through the bankruptcy administration process and where
bankruptcy relief may allow the company to expand its violations of law in the
future Nor do any of those cases involve proposed chapter 11 and 13 plans where
the feasibility of the plan itself is directly premised on the continued receipt of
profits from an illegal enterprise And none of them requires the courts or trustees
to deal with property of the kind described in the CSA, for which mere possession
is a federal crime

Similarly, although the author cites two decades-old decisions in support of
his claim that “courts have not always shied away from handling marijuana-related
bankruptcies,”7 it is noteworthy that neither of those decisions involved active
marijuana operations or Would have required a bankruptcy trustee to administer
any illegal marijuana assets8 Both Chapman and Kurth Ranch involved
bankruptcy cases that were filed after law enforcement had arrested and seized the
assets of marijuana growers The legal issues raised by the current wave of
marijuana filings were simply not present in those cases _ neither case involved an
ongoing violation of law, and in neither case were there any marijuana assets to be
administered, because all illegal assets had been seized and disposed of prepetition.

Finally, the article suggests that the “ongoing conflict over marijuana
policy” is one that should take place outside the bankruptcy system. The USTP

 

s Controlled Substances Act, 21 U.S.C. §§ 801 el seq.
7 la’. at 25.
5 See Dep 't ofRevenue v. Kurlh Ranch, 511 U.S. 767 (1994); [n re Chapman, 264 B.R. 565 (B.A.P. 2001).

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 12 of 15

agrees But that does not mean that the USTP or the courts should turn a blind eye
to bankruptcy filings by marijuana businesses Rather than make its own marijuana
policy, the USTP will continue to enforce the legislative judgment of Congress by
preventing the bankruptcy system from being used for purposes that Congress has
determined are illegal.

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 13 of 15

EXHIBIT “C”

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\Om\lO\LIl-I>L»J[\))-‘

NNNNNNNN[\)»-\)-‘»-)-‘»-\»-»--»_-»_t»_¢
OO\IO\U\-l>w[\.)»-‘O\OOC\]O\RJ\-l>b~)[\)'-‘O

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 14 of 15

Lenard E. Schwartzer, Esq., NV Bar No. 399
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys for Howard Misle

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-15705-leb
HOWARD MISLE, Chapter 11 (Involuntary)

Alleged Debtor. ORDER GRANTING MOTION FOR
DISMISSAL OF INVOLUNTARY CASE

Hearing Date: December 17, 2018
Hearing Time: 1130 p.m.

 

 

The Alleged Debtor’s Motion for Dismissal of Involuntary Case [ECF _], having come
before this Court after service on all the petitioning creditors; Howard Misle (the “Alleged
Debtor”), being represented by Lenard E. Schwartzer, Esq. of the Schwartzer & McPherson Law
Firm and other appearances having been made on the records; the Court having reviewed the
Motion and any oppositions and having made its findings of fact and conclusions of law on the
record pursuant to Bankruptcy Rule 7052 and F.R.Civ.P. Rule 52, it is
/ / /

/ / /
/ / /

Page l of 2

 

Las Vegas, Nevada 89146-5308

2850 South Joncs Boulevard, Suite 1
Tel: (702) 228-7590 ' Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\Lll-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-15705-btb Doc 31 Entered 11/14/18 09:47:25 Page 15 of 15

ORDERED that the involuntary petition be, and hereby is, dismissed

Prepared by:

/s/Lenard E. Schwartzer

Lenard E. Schwartzer, Esq.
Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Tel: (702) 228-7590

Counsel for Howard Misle

Page 2 of 2

 

